                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60497-BLOOM/Valle

ALEXANDR KOZYREV,

       Plaintiff,

v.

DMITRY PONOMARENKO and
FATIMA ESENOVA,

      Defendants.
________________________________/

                          ORDER ON MOTION FOR SANCTIONS

       THIS CAUSE is before the Court upon Defendant Fatima Esenova’s (“Esenova” or

“Defendant”) Motion for Sanctions, ECF No. [51] (the “Motion”), filed on November 12, 2019.

Following the Court’s Order, ECF No. [52], Plaintiff Alexandr Kozyrev (“Kozyrev” or “Plaintiff”)

filed an expedited response, ECF No. [53] (“Response”). The Court has carefully considered the

Motion, the Response, the record in this case and the applicable law, and is otherwise fully advised.

For the reasons set forth below, the Motion is denied.

       In the Motion, Esenova seeks sanctions for Kozyrev’s failure to attend mediation and his

deposition in person. The Court considers each in turn.

       A. Failure to attend mediation in person

       Esenova requests sanctions for Kozyrev’s failure to attend mediation in person, citing the

Mediation Report, ECF No. [46], as support. Notably, however, Esenova does not argue that

mediation did not go forward because of Kozyrev’s failure to be present in person. Indeed, the
                                                              Case No. 19-cv-60497-BLOOM/Valle


Mediation Report shows that Kozyrev appeared by WhatsApp,1 and that the mediation conference,

which took place on September 23, 2019, lasted one and one-half hours. As such, had his failure

to appear in person somehow impeded the proceedings, it was incumbent upon Esenova to bring

it to the Court’s attention sooner than almost sixty days following the mediation.

       The Court notes, however, that Plaintiff’s failure to attend the mediation in person does

constitute a violation of the Local Rules, which require parties to attend mediation in person, unless

excused by the presiding Judge. Local Rule 16.2(e) states that “[u]nless excused in writing by the

presiding Judge, all parties and required claims professionals . . . shall be physically present at the

mediation conference (i.e. in person if the party is a natural person . . . ) with full authority to

negotiate a settlement.” S.D. Fla. L.R.16.2(e). In this case, Plaintiff did not request the Court’s

permission to attend mediation remotely, and while Esenova may have been aware that Plaintiff

was unable to travel to the United States, Plaintiff’s Response is the first time Plaintiff has made

the Court aware of his inability to be physically present in the United States. It was incumbent

upon Plaintiff’s counsel to request permission from the Court in advance for his client to be

permitted to attend the mediation other than in person. Counsel failed to do so and has not provided

a reason for the noncompliance.

       Nevertheless, given that there exists no argument or evidence that the mediation did not go

forward or was impeded by Plaintiff’s failure to appear in person but rather via attendance by

WhatsApp, no sanctions are warranted.

       B. Failure to attend deposition in person

       Esenova also requests sanctions under Rule 37 for Plaintiff’s failure to attend his deposition

in person on November 11, 2019. Pursuant to Rule 30, “[t]he parties may stipulate—or the court


1
 Defendant Dmitry Ponomarenko also appeared by WhatsApp, yet Esenova has not sought sanctions for
his failure to appear in person.


                                                  2
                                                                Case No. 19-cv-60497-BLOOM/Valle


may on motion order—that a deposition be taken by telephone or other remote means.” Fed. R.

Civ. P. 30(b)(4). Under Rule 37, “[t]he court where the action is pending may, on motion, order

sanctions if . . . a party . . . fails, after being served with proper notice, to appear for that person’s

deposition . . . .” Fed. R. Civ. P. 37(d)(1)(A)(i). According to Esenova, there was no stipulation

regarding Plaintiff’s appearance because her counsel objected via email to a telephonic appearance

in advance of the deposition. In response, Plaintiff argues that the notices of deposition were never

properly served, were untimely, and Esenova’s refusal to proceed with the deposition was not in

good faith. Plaintiff further argues that Defendant was aware that Plaintiff could not obtain a visa

to enter the United States, and did not object to Defendant’s attendance by Skype at Esenova’s

deposition the day before his own deposition was scheduled to take place. Esenova has not filed a

reply, and thus she has not contested these representations.

        Upon review, the Court finds that sanctions for Plaintiff’s failure to attend his deposition

in person are not warranted either. First, according to the Local Rules, at least seven days’ advance

notice of a deposition is required, unless the parties stipulate otherwise. S.D. Fla. L.R. 26.1(h). The

notice of deposition for Defendant was sent five days prior to the scheduled deposition and there

is no evidence that the parties stipulated to a shorter notice period. See ECF No. [53-3]. Moreover,

if Esenova was aware that Defendant could not obtain a visa for travel to the United States, it was

not reasonable for her to expect that he would attend his deposition in person. The Court notes,

however, that the more prudent course would have been for Plaintiff’s counsel to request in

advance an order permitting Plaintiff’s deposition to be taken by remote means.




                                                    3
                                                       Case No. 19-cv-60497-BLOOM/Valle


       For the foregoing reasons, the Motion, ECF No. [51], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on November 27, 2019.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                             4
